DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species E drawn to fig.6-7 in the reply filed on 5/3/2022 is acknowledged. The traversal is on the ground(s) that “a thorough search and examination of the claims corresponding to one of the identified species would be relevant to the examination of the claims corresponding to the other identified species and would not be a serious burden on the Examiner”. This is not found persuasive because each indicated Species has different design and shape. Despite searching and finding one particular Species such as Species E, a burden is on the Examiner to search and locate other Species in order to make a proper rejection or objection. The requirement is still deemed proper and is therefore made FINAL. Claim 4 and its dependent claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A, B, C, D, and F, there being no allowable generic or linking claim.
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the opposite side“ in line 6 of claim 1; in line 5 of claim 17; and in line 4 of claim 18.
A double inclusion limitation appears for the following terms that has been cited previously: In claim 1, line 7 for "a dispensing cap".
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the underside face" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the conduit of the cap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The term “conduit” as cited in claim 1 does not refer in particular to be part of the dispensing cap.
Regarding claims 14 and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isogai (US 2015/0321798).
Regarding claim 1, Isogai discloses a transit seal plug (12), the seal plug to be releasably secured to a dispensing cap (20), the transit seal plug comprising: a sealing member having first and second annular sealing faces (12s); a gripping member (16) extending away from a first side of the sealing member to engage walls of a conduit (14 via 15); a pull tab (12p) extending from the opposite side of the sealing member, to facilitate removal of the seal plug from a dispensing cap ([0028]).
Regarding claim 13, Isogai discloses the gripping member (16) both grips and seals to the conduit of the cap (see fig.3-4).
Regarding claim 14, Isogai discloses the sealing member includes through apertures such as holes or slots (see slots on either side of 12p).
Regarding claim 17, Isogai discloses a container (1) comprising a container body (see fig.1), a dispensing cap (100) having a dispensing conduit (14), and secured thereto and interposed therebetween in sealing arrangement (see fig.4), a seal plug (12) the seal plug comprising a sealing member (12s) having first and second annular faces (both side of 12s); a gripping member (16) extending away from a first side of the sealing member to engage walls of the dispensing conduit (14 via 15), a pull tab (12p) extending from the opposite side of the sealing member, to facilitate removal of the seal plug from the dispensing cap ([0028]).
Regarding claim 18, Isogai discloses a dispensing cap/seal plug assembly (100), the assembly comprising a dispensing cap (20) having a dispensing conduit (14), and a seal plug (12) including a sealing member (12s) having first and second annular sealing faces; a gripping member (16) extending away from a first side of the sealing member to engage walls of the dispensing conduit (via 15), a pull tab (12p) extending from the opposite side of the sealing member, to facilitate removal of the seal plug from the dispensing cap ([0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isogai (US 2015/0321798).
Regarding claim 2,	 Isogai discloses all the features of the invention except that the center of the sealing member is frusto-conical in shape, in a conformation extending away from the gripping member, forming a dish-like structure to enable the sealing member to conform with the underside face. Instead, Isogai teaches that the center of the sealing member (12s) is in a flat shape, in a conformation extending away from the gripping member (16), forming flat like structure to enable the sealing member to conform with the underside face (18). At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to consider a frusto-conical shape sealing member because Applicant has not disclosed that such a shape provides an advantage, is used for a particular purpose, or solves a stated problem other than sealing the plug to the container in which the sealing member of Isogai provides such an end result (via 11b). Furthermore, one of ordinary skill in the art, would have expected Isogai’s sealing member, and applicant’s invention, to perform equally well with either the sealing member as taught by Isogai or the claimed frusto-conical one because both would perform the same function of sealing the plug to the container. Therefore, it would have been prima facie obvious to modify Isogai to obtain the invention as specified in claim 2 because such a modification would have been considered obvious and clear alteration to the prior art of Isogai.
Regarding claim 15, Isogai discloses all the features of the invention except that the gripping member is spherical. Instead, Isogai teaches the gripping member is cylindrical (see shape of 16). At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to consider a spherical gripping member because Applicant has not disclosed that such a shape provides an advantage, is used for a particular purpose, or solves a stated problem other than grabbing the gripping member in which the gripping member of Isogai provides such an end result (via 16). Furthermore, one of ordinary skill in the art, would have expected Isogai’s gripping member, and applicant’s invention, to perform equally well with either the gripping member as taught by Isogai or the claimed spherical gripping member because both would perform the same function of grabbing and pulling the plug. Therefore, it would have been prima facie obvious to modify Isogai to obtain the invention as specified in claim 15 because such a modification would have been considered obvious and clear alteration to the prior art of Isogai.
 	Claims 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isogai (US 2015/0321798) in view of Zeyfang (US 2006/0278653).
Regarding claims 7-9, Isogai discloses all the features of the invention except that the pull tab is rectangular in shape; has a roughened surface; and a profiled surface. However, Zeyfang teaches seal plug (1) having the pull tab (3) with a rectangular in shape ([0020]); has a roughened surface (see shape of 3); and a profiled surface (see shape of 3). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the shape of the pull tab of Isogai to a rectangular shape as taught by Zeyfang in order to conveniently grip and use the tab.
Regarding claims 10-11, Isogai discloses all the features of the invention except that the seal plug is formed of plastics material and the plastics material is selected from polypropylene (PP), polyethylene, a low density polyethylene (LDPE), medium density polyethylene (MDPE), a polyethyleneterephthalate (PETE), a polyhydroxyalkanoate (PHA), polylactic acid (PLA). However, Zeyfang teaches the seal plug (1) is formed of plastics material ([0035], “thermoplastic rubber”) and the plastics material is selected from polypropylene (PP) ((0035]; “thermoplastic rubber” includes of “PP” material), polyethylene, a low density polyethylene (LDPE), medium density polyethylene (MDPE), a polyethyleneterephthalate (PETE), a polyhydroxyalkanoate (PHA), polylactic acid (PLA). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the plug of Isogai to a plastic one as taught by Zeyfang in order to “to permit adequate flexibility when being inserted into a cavity for sealing, while maintaining desired resilience for purposes of sealing” (see Zefang [0035]).
 	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isogai (US 2015/0321798) in view of Zeyfang (US 2006/0278653) as applied to claim 10 above, and further in view of Jouin (US 2016/0046402).
	Isogai and Zeyfang in combination disclose all the features of the invention except that the plastics material is a recycled grade. However, Jouin teaches the sealing member (C) is made of recyclable plastics material ([0042]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the plug of Isogai and Zeyfang in combination to a plastic recyclable one as taught by Jouin in order to prevent pollution and conserve energy.
 	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isogai (US 2015/0321798) in view Lucks (US 2005/0284874).
	Isogai discloses all the features of the invention except that the pull tab includes through apertures such as holes or slots. However, Lucks teaches the commonality of having a pull-tap with aperture (see 12 in fig.8). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the shape of the pull tab of Isogai to an aperture type pull-tab as taught by Lucks in order to conveniently grip and pull the tab.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Jann (EP 0355471). Regarding claims 1 and 17-18, Jann discloses a transit seal plug (8), the seal plug to be releasably secured to a dispensing cap (9), the transit seal plug comprising: a sealing member having first and second annular sealing faces (5); a gripping member (marked portion 8) extending away from a first side of the sealing member to engage walls of a conduit (11); a pull tab (wall around 6) extending from the opposite side of the sealing member, to facilitate removal of the seal plug from a dispensing cap (see fig.1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754